DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 4, 202 and August 10, 2020 have been considered by the examiner.

Claim Objections
Claim 17 is objected to because of the following informalities:  in line 3, after “group”, “)” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 14, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (U.S. Patent Publication 2017/0123195).
With regard to independent claim 1, Lee et al teaches a zoom lens system (page 1, paragraph [0003]) comprising: sequentially from an object side, a first lens group (Figure 1, element G1) having a positive refractive power (page 1, paragraph [0013], lines 3-4), a second lens group (Figure 1, element G2) having a negative refractive power (page 1, paragraph [0013], lines 4-5), a third lens group (Figure 1, element G3) having a negative refractive power (page 1, paragraph [0013], lines 5-6), and a rear lens group having a positive refractive power (Figure 1, element G5), wherein distances among the respective lens groups adjacent to one another change during zooming from a short focal-length end to a long focal-length end (page 9, paragraph [0149], Table 2, data for D1, D2, D3 and D4), wherein the third lens group constitutes a focus lens group configured to move during focusing (page 1, paragraph [0013], lines 9-11), wherein the rear lens group includes an N-th lens group (Figure 1, element G5B) having a negative refractive power (page 8, paragraph [0132], lines 2-3) and configured such that distances between the N-th lens group and the respective lens groups adjacent to the N-th lens group change during zooming from the short focal-length end to the long focal-length end, and wherein the zoom lens system satisfies the conditional expression -20 < Twt/Twm < 1, as defined (page 9, paragraph [0149], Table 2, data for D2 and Figures 1, 2 and 3, wherein G1 is fixed during 
With regard to dependent claim 8, Lee et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a zoom lens satisfying the conditional expression 1.5 < Bfw/Ya < 4.0, as defined (Figure 4a and page 9, Table 1).
With regard to dependent claim 14, Lee et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a zoom lens satisfying the conditional expression 0.20 < D(2R-3F)T/D(2F-3R)T < 0.60, as defined (page 9, Table 1 data).
With regard to dependent claim 16, Lee et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a zoom lens wherein the zoom lens system has an F-number of less than or equal to 3 over a whole focal-length range (Figure 4a and page 9, Table 1).
With regard to dependent claim 19, Lee et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and teaches an imaging apparatus comprising such a zoom lens (page 1, paragraph [0005]).

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takada et al (U.S. Patent Publication 2016/0048007).
With regard to independent claim 3, Takada et al teaches a zoom lens system (page 1, paragraph [0003]) comprising: sequentially from an object side, a first lens group (Figures 1a-1c, element G1) having a positive refractive power (page 21, data for f1), a second lens group .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (U.S. Patent Publication 2017/0123195) as applied to claim 1 above, and further in view of Adachi et al (U.S. Patent Publication 2009/0251778).
With regard to dependent claim 18, although Lee et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Lee et al fails to teach an interchangeable lens  comprising such a zoom lens.  In a related endeavor, Adachi et al teaches an interchangeable lens (page 1, paragraph [0002]) comprising a zoom lens system comprising: sequentially from an object side, a first lens group (Figure 1, element G1) having a positive refractive power (page 3, paragraph [0044], line 3), a second lens group (Figure 1, element G2) having a negative refractive power (page 3, paragraph [0044], line 4), a third lens group (Figure 1, element G3) having a negative refractive power (page 3, paragraph [0044], lines 4-5), and a rear lens group having a positive refractive power (Figure 1, element G5B), wherein distances among the respective lens groups adjacent to one another change during zooming from a short focal-length end to a long focal-length end (page 8, Table 3-1, data for d5, d9, d14, d24, d26 and d30), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the zoom lens system, as taught by Lee et al, into the interchangeable zoom lens system, as taught by Adachi et al, to provide both video and still photography (page 1, paragraph [0009]).

Allowable Subject Matter
Claims 2, 4-7, 9-13, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a zoom lens system comprising: sequentially from an object side, a first lens group having a positive refractive power, a second lens group having a negative refractive power, a third lens group having a negative refractive power, and a rear lens group having a positive refractive power, wherein distances among the respective lens groups adjacent to one another change during zooming from a short focal-length end to a long focal-length end, wherein the third lens group constitutes a focus lens group configured to move during focusing, wherein the rear lens group includes an N-th lens group having a negative refractive power and configured such that distances between the N-th lens group and the respective lens groups adjacent to the N-th lens group change during zooming from the short focal-length end to the long focal-length end, and wherein the zoom lens system satisfies the conditional expression -20 < Twt/Twm < 1, as defined, the prior art fails to teach such a zoom lens simultaneously satisfying the conditional expressions: 2.0 < frw/Ya < 3.5, as defined and claimed in dependent claim 2; 2.0 < |f3/ffw| < 5.0 and 1.0 <|f3/fft| < 4.0, as defined and claimed in dependent claim 4; 0.1 < f2/f3 < 0.7, as defined and claimed in dependent claim 5; 0.1 < R3gf/R2gr < 5.0, as defined and claimed in dependent claim 7; 1.5 < Bfw/fw < 4.0, as defined and claimed in dependent claim 9; 2.5 < f1/fw < 6.0, as defined and claimed in dependent claim 10; 25 < νpMAX < 45, as defined and claimed in dependent claim 11; 1.5 < f1/Twt1 < 7.0, as defined and claimed in dependent claim 12; -20.0 < f1/f23w < -3.0, as defined and claimed in dependent claim 13; or 1.00 < (1-Mt^2)xMRt^2 < 8.00, as defined and claimed in dependent claim 15.  The prior art also fails to teach such a zoom lens as outlined above wherein: .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
16 June 2020